Title: To Benjamin Franklin from John Torris, 26 May 1780
From: Torris, John
To: Franklin, Benjamin


Honnd. Sir
Dunkerque 26th. May 1780.
I have had the Honnor of writing your Excellency the 13th. & 20th. Insts., very satisfactory, I hope, relative to the Condamnation expected, for the Prises to the Poor Black Prince; The Brig Friendship Capt. Pretty John, the Schooner Peter Capt. Thos. Byrne, & the Dutch Brig the Aurora Capt. Hy. Roodenberg who had a Cargoe Clearly attested & proved to be the Property of the Ennemy.
I have the Honnor to forwd. to your Excellency a Declaration given upon oath Before a Nottary Publick, by Mr. Boulanger the English Brocker in St. Vallery, who Interpretted the report of Capt. Roodenberg.— But I hope this fresh Testimoney, can add but Little to the Clear Persuasion your Excellency allready had, on the Truth & fidelity of the Report in Berck, & on the Just & undeniall Claim of the Captor on the Cargoe of the Aurora, of which I beseech Your Excellency, to Hasten the Condamnation, on account of the Immense decay of the merchandizes & the Havey Charges the delay daily occasion.
I am advised from Morlaix that the Admiralty has sent to your Excellency a Bill of Lading for the Cargoe of the Brig Friendship Capt Pretty John. I hope it will In fine determine your Excellency to grant an Immediate Condamnation thereof.—
I am in Hopes your Excellency will not requiece & wait for such, to Condamn the Schooner Peter & her Cargoe, & that you will be Satisfied for granting it, with the report Sent by the admiralty, with the Crew’s signed Exchange or Parole Bill, & with the Paragraph of the New Lloyd’s List of the 21st. march advertising this Prise.—
My Correspondants writes me these Cargoes are daily Spoiling, & endeed, it occasions the Crew & the Concerns of the Poor Black Prince an Immense Prejudice.—
I am with greatest respect Honnd. Sir your Excellency’s Most Humble & most obeidient Servant
J. Torris
His Excellency Dr. Franklin Minister for America—
  
Endorsed: May 26.
Notation: Mr. Torris—May 26. 1780.
